EXHIBIT 10.3

ZULILY, INC.
CHANGE IN CONTROL AND SEVERANCE AGREEMENT


This Change in Control and Severance Agreement (this “Agreement”) dated as of
April 21, 2015 is entered into by and between Brian Swartz (“Executive”) and
zulily, inc., a Delaware corporation (the “Company”).
RECITALS
A.    The Company has extended an offer to Executive to join the Company as its
Senior Vice President and Chief Financial Officer, pursuant to an Offer Letter
dated April 21, 2015 (the “Offer Letter”)
B.     In connection with the Offer Letter, the Company’s Compensation Committee
(the “Committee”) of the Board of Directors (the “Board”) believes it is in the
best interests of the Company and its stockholders to provide Executive with
certain protections in the event of Executive’s termination of employment under
certain circumstances.

    Now therefore, in consideration of the mutual promises, covenants and
agreements contained herein, and in consideration of the continuing employment
of Executive by the Company, the parties hereto agree as follows:
1.Effectiveness; At-Will Employment. This Agreement shall become effective upon
the Executive’s first day of employment with the Company. If Executive does not
commence employment with the Company on or before June 15, 2015, this Agreement
shall have no further force and effect. Executive’s employment is at-will, which
means that the Company may terminate Executive’s employment at any time, with or
without advance notice, and with or without Cause. Similarly, Executive may
resign Executive’s employment at any time, with or without advance notice.
Executive shall not receive any compensation of any kind, including, without
limitation, stock option, restricted stock unit or other equity award vesting
acceleration and severance benefits, following Executive’s termination of
employment with the Company, except as expressly provided herein.
2.    Severance Benefits.
(a)    Severance Benefits upon a Termination in Connection with or Following a
Change in Control. If Executive’s employment is terminated by the Company
without Cause (as defined below, and other than as a result of death or
disability), or Executive resigns his employment with the Company for Good
Reason (as defined below), in either case in connection with or within twelve
(12) months following the effective date of a Change in Control, and provided
such termination constitutes a “separation from service” (within the meaning of
Treasury Regulation Section 1.409A-1(h), a “Separation from Service”), and
further provided that Executive delivers an effective release of claims as
required under Section 3 below, then Executive shall be entitled to the
following severance benefits (the “CIC Benefits”):
(i)    The Company shall pay Executive a lump sum amount in cash equal to twelve
(12) months of Executive’s then current base salary, ignoring any decrease in
base salary that forms the basis for Good Reason, at the time specified in
Section 3 below;




--------------------------------------------------------------------------------



(1)    Subject to Section 9(c), the Company shall pay Executive’s expenses for
continuing his or her health care coverage and that of any dependents who are
covered at the time of the Executive’s Separation from Service (the “COBRA
Premiums”) under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) for a period ending on the earlier of the 12 month anniversary
of the Separation from Service or the date on which Executive becomes eligible
to be covered by the health care plans of another employer (the “CIC COBRA
Period”), so long as Executive timely elects such COBRA continuation coverage;
(ii)    All outstanding stock awards then held by Executive shall become fully
vested and exercisable with respect to all of the shares subject thereto,
effective immediately prior to Executive’s Separation from Service under this
Section 2(a); and
(iii)    Executive shall not be required to reimburse the Company for the
$400,000 sign-on bonus or any Relocation Allowance (as defined in the Offer
Letter) or related tax gross-ups Executive shall receive pursuant to the Offer
Letter.
(b)    Severance Benefits upon a Termination Not in Connection with or Following
a Change in Control. If Executive’s employment is terminated by the Company
without Cause (other than as a result of death or disability), or Executive
resigns his employment with the Company for Good Reason, and such termination is
not in connection with or within 12 months following the effective date of a
Change in Control, and provided such termination constitutes a Separation from
Service and that Executive delivers an effective release of claims as required
under Section 3 below, then Executive shall be entitled to the following
severance benefits (the “Severance Benefits”):
(i)    The Company shall pay Executive a lump sum amount in cash equal to
eighteen (18) months of Executive’s then current base salary payable at the time
specified in Section 3 below;
(ii)    The Company shall pay Executive a lump sum amount in cash equal to:
(1)    in the event that Executive has been eligible to be reviewed for two or
more half-yearly cash incentive bonuses, an amount equal to 1.5 times the amount
of the cash incentive bonus amounts awarded (if any) to Executive by the
Committee in the 12-months preceding termination; or
(2)    in the event that Executive has only been eligible to be reviewed and
awarded one half-yearly cash incentive bonus, an amount equal to 3.0 times that
half yearly-incentive bonus amount awarded (if any) to Executive by the
Committee; or
(3)    in the event that Executive has not yet been eligible to be reviewed and
awarded any cash incentive bonus, an amount equal to 1.5 times the annual yearly
incentive bonus for which Executive is then eligible;
payable in each case at the time specified in Section 3 below;
(iii)    Subject to Section 9(c), the Company shall pay Executive’s COBRA
Premiums for a period ending on the earlier of the 18-month anniversary of the
Separation from Service or the date on which Executive becomes eligible to be
covered by the health care plans of another



2.

--------------------------------------------------------------------------------



employer (the “Severance COBRA Period”), so long as Executive timely elects such
COBRA continuation coverage;
(iv)    Excecutive’s initial grant of 100,000 restricted stock units issued
pursuant to the Offer Letter shall become fully vested and exercisable with
respect to all of the shares subject thereto, effective immediately prior to
Executive’s Separation from Service under this Section 2(b);
(v)    The vesting of any stock awards (other than the Executive’s initial grant
of 100,00 restricted stock units referenced in Section 2(b)(iii) above) then
held by Executive shall be automatically accelerated by an additional twelve
(12) months; and
(vi)    Executive shall not be required to reimburse the Company for the
$400,000 sign-on bonus or any relocation expenses or related tax gross-ups
Executive shall receive pursuant to the Offer Letter.


(c)    Accrued Wages, Bonus and Expenses. Without regard to the reason for, or
the timing of, Executive’s termination of employment, the Company shall pay (or
provide reimbursement to) Executive for (i) any unpaid base salary due for
periods prior to and including the date of Separation from Service; (ii) any
earned (as determined and approved by the Board prior to the Separation from
Service) but not yet paid incentive bonus from the prior fiscal year, which
bonus shall be paid in accordance with the Company’s regular bonus payment
process and in any event by no later than two and one-half months after the end
of such subsequent year; and (iii) following submission of proper expense
reports by Executive, all expenses reasonably and necessarily incurred by
Executive in connection with the business of the Company prior to the Separation
from Service. These payments shall be made promptly upon or following
termination and within the period of time mandated by law (or in the case of an
earned bonus, within the time period set forth in the Company’s bonus plan and
in any event by no later than two and one-half months after the end of the
fiscal year following the year in which the bonus was earned).
3.    Release Required; Timing of Payments.
(a)    Requirement of Release. Prior to the payment of any CIC Benefits or
Severance Benefits (including the acceleration of equity, if applicable),
Executive shall execute and allow to become effective a standard employment
release agreement releasing the Company (and its successor) from any and all
claims Executive may have against such entities related to or arising in
connection with his employment and the terms of such employment and termination
thereof (the “Release”) within the time frame set forth therein, but not later
than 60 days following Executive’s Separation from Service (the “Release
Effective Date”). No CIC or Severance Benefits shall be paid or provided prior
to the Release Effective Date.
(b)    Form of Release. The Release shall in substantially the form attached
hereto as Exhibit A or Exhibit B, as applicable, and shall specifically relate
to all of Executive’s rights and claims in existence at the time of such
execution and shall confirm Executive’s continuing obligations to the Company
(including but not limited to obligations under any confidentiality and/or
non-solicitation agreement with the Company). Unless a Change in Control has
occurred, the Board, in its sole discretion, may modify the form of the required
Release to comply with applicable law and shall determine the form of the
required Release, which may be incorporated into a termination agreement or
other agreement with Executive.



3.

--------------------------------------------------------------------------------



(c)    Timing of Payments. Within 10 days following the Release Effective Date,
the Company will pay (or commence payment of) the CIC Benefits or Severance
Benefits Executive would otherwise have received on or prior to such date but
for the delay in payment related to the effectiveness of the Release, with the
balance of benefits being paid as scheduled. Notwithstanding the foregoing, if
the Company (or, if applicable, the successor entity thereto) determines that
any of the CIC Benefits or Severance Benefits constitute “deferred compensation”
under Section 409A (defined below), and the Release return period provided for
in the applicable form of Release crosses two calendar years then, solely to the
extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, no CIC Benefits or Severance Benefits will be
paid until the later tax year.
4. Limitation on Payments. If any payment or benefit (including payments and
benefits pursuant to this Agreement) that Executive would receive in connection
with a Change in Control from the Company or otherwise (“Transaction Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then the Company shall cause to
be determined, before any amounts of the Transaction Payment are paid to
Executive, which of the following two alternative forms of payment would result
in Executive’s receipt, on an after-tax basis, of the greater amount of the
Transaction Payment notwithstanding that all or some portion of the Transaction
Payment may be subject to the Excise Tax: (1) payment in full of the entire
amount of the Transaction Payment (a “Full Payment”), or (2) payment of only a
part of the Transaction Payment so that Executive receives the largest payment
possible without the imposition of the Excise Tax (a “Reduced Payment”) . For
purposes of determining whether to make a Full Payment or a Reduced Payment, the
Company shall cause to be taken into account all applicable federal, state and
local income and employment taxes and the Excise Tax (all computed at the
highest applicable marginal rate, net of the maximum reduction in federal income
taxes which could be obtained from a deduction of such state and local taxes).
If a Reduced Payment is made, (x) Executive shall have no rights to any
additional payments and/or benefits constituting the Transaction Payment, and
(y) reduction in payments and/or benefits will occur in the following order: (1)
reduction of cash payments; (2) cancellation of accelerated vesting of equity
awards other than stock options; (3) cancellation of accelerated vesting of
stock options; and (4) reduction of other benefits paid to Executive. In the
event that acceleration of vesting of equity award compensation is to be
reduced, such acceleration of vesting will be cancelled in the reverse order of
the date of grant of Executive’s equity awards. In no event will the Company or
any stockholder be liable to Executive for any amounts not paid as a result of
the operation of this Section 4.
(a)    The professional firm engaged by the Company for general tax purposes as
of the day prior to the effective date of the Change in Control shall make all
determinations required to be made under this Section 4. If the professional
firm so engaged by the Company is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control, the Company shall
appoint a nationally recognized independent registered public accounting firm to
make the determinations required hereunder. The Company shall bear all expenses
with respect to the determinations by such professional firm required to be made
hereunder.
(b)    The professional firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and Executive within 15 calendar days after the date on which
Executive’s right to a Transaction Payment is triggered or such other time as
reasonably requested by the Company or Executive. If the professional firm
determines that no Excise Tax is payable with respect to the Transaction
Payment, either before or after the application of the Reduced Amount, it shall
furnish the Company and Executive with detailed supporting calculations of its
determinations that no Excise Tax will be imposed with respect to such



4.

--------------------------------------------------------------------------------



Transaction Payment. Any good faith determinations of the professional firm made
hereunder shall be final, binding and conclusive upon the Company and Executive.
5.    Successors.


(a)    Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the Company’s, or ensure that the Company fully performs its,
obligations under this Agreement and shall perform the Company’s, or ensure that
the Company performs its, obligations, under this Agreement in the same manner
and to the same extent as the Company would be required to perform such
obligations in the absence of a succession. For all purposes under this
Agreement, the term “Company” shall include any such successor.


(b)    Executive’s Successors. Without the written consent of the Company,
Executive shall not assign or transfer any right or obligation under this
Agreement to any other person or entity. Notwithstanding the foregoing, the
terms of this Agreement and all rights of Executive hereunder shall inure to the
benefit of, and be enforceable by, Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.


6.    Notices.
(a)    General. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of Executive, mailed notices
shall be addressed to him at the home address which he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.
(b)    Notice of Termination. Any termination by the Company with or without
Cause or by Executive as a result of a voluntary resignation for any reason
shall be communicated by a notice of termination to the other party hereto given
in accordance with this Agreement.
7.    Arbitration. The Company and Executive shall attempt to settle any
disputes arising in connection with this Agreement through good faith
consultation. In the event that Executive and the Company are not able to
resolve any such disputes within 15 days after notification in writing to the
other, any dispute or claim arising out of or in connection with this Agreement
will be finally settled by binding arbitration in Seattle, Washington in
accordance with the rules of the American Arbitration Association by one
arbitrator mutually agreed upon by the parties. The arbitrator will apply
Washington law, without reference to rules of conflicts of law or rules of
statutory arbitration, to the resolution of any dispute. Except as set forth in
Section 9(i) below, the arbitrator shall not have authority to modify the terms
of this Agreement. The Company shall pay the costs of the arbitration
proceeding. Each party shall, unless otherwise determined by the arbitrator,
bear its or his own attorneys’ fees and expenses, provided however that if
Executive prevails in an arbitration proceeding, the Company shall reimburse
Executive for his reasonable attorneys' fees and costs.
8.    Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:



5.

--------------------------------------------------------------------------------



(a)    Cause. “Cause” shall have the meaning set forth in the Company’s 2013
Equity Plan, as it may be amended from time to time. The determination as to
whether Executive is being terminated for Cause shall be made in good faith by
the Company and shall be final and binding on Executive.


(b)        Change in Control. “Change in Control” shall have the meaning set
forth in the Company’s 2013 Equity Plan, as it may be amended from time to time;
provided that to the extent required for compliance with Section 409A of the
Code, in no event will a Change in Control be deemed to have occurred if such
transaction is not also a “change in the ownership or effective control of” the
Company or “a change in the ownership of a substantial portion of the assets of”
the Company as determined under Treasury Regulations Section 1.409A-3(i)(5)
(without regard to any alternative definition thereunder).
(c)    Good Reason. “Good Reason” for Executive's resignation of his employment
shall exist following the occurrence of any of the following without Executive’s
written consent: (i) any material reduction in Executive’s base pay; (ii) the
assignment to Executive of any duties or any other action by the Company that
results in a material diminution in Executive’s authority, duties, or
responsibilities as set forth in this offer letter with the Company (provided
that Executive’s position as an officer of a subsidiary or division of an
acquiring entity following a Change in Control shall not be considered a
diminution under this subsection); or (iii) relocation of Executive’s principal
place of employment to a place greater than fifty (50) miles from Executive’s
then current principal place of employment. Notwithstanding the foregoing, Good
Reason shall not exist unless Executive (i) provide written notice of any
condition described in (i)-(iii) above within ninety (90) days of the initial
existence of the condition; (ii) provide an opportunity for the Company to cure
such condition within thirty (30) days of such notice; and, (iii) if the Company
fails to reasonably cure such condition within such cure period, Executive
terminates his relationship with the Company as an employee within thirty (30)
days following the termination of such cure period.
9.    Miscellaneous Provisions.
(a)    Executive Obligations. Notwithstanding anything to the contrary contained
herein, payment of any of the CIC Benefits or Severance Benefits will be
conditioned upon (i) Executive continuing to comply with his obligations under
the Confidential Information and Inventions Agreement (or such similar form that
Executive previously executed in connection with his employment employment)
during the period of time in which Executive is receiving the CIC Benefits or
Severance Benefits; and (ii) Executive’s resignation from all positions with the
Company, any subsidiaries and affiliates, and the Board (as applicable), to be
effective no later than the date of Separation from Service (or such other date
as determined by the Board).
(b)    Income and Employment Taxes. All amounts paid or provided under this
Agreement shall be net of required withholdings, and Executive shall be
responsible for any additional taxes of any nature (including any penalties or
interest that may apply to such taxes) that the Company reasonably determines
apply to any payment made hereunder. Executive’s receipt of any benefit
hereunder is conditioned on his satisfaction of any applicable withholding or
similar obligations that apply to such benefit and any cash payment owed
hereunder will be reduced to satisfy any such withholding or similar obligations
that may apply.
(c)    Alternative Method of Providing COBRA Benefit. If the Company determines,
in its sole discretion, that the Company cannot pay COBRA Premiums as provided
in Section



6.

--------------------------------------------------------------------------------



2(a) or 2(b) without potentially incurring financial costs or penalties under
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company shall in lieu thereof pay Executive a taxable cash
amount, which payment shall be made regardless of whether Executive or
Executive’s eligible family members elect health care continuation coverage (the
“Health Care Benefit Payment”). The Health Care Benefit Payment shall be paid in
monthly installments on the same schedule and over the same time period that the
COBRA Premiums would otherwise have been paid on behalf of the Executive. The
Health Care Benefit Payment shall be equal to the amount that the Company would
have otherwise paid for COBRA Premiums (which amount shall be calculated based
on the premium for the first month of coverage), and shall be paid until the
expiration of the CIC COBRA Period or the Severance COBRA Period, as applicable.


(d)    No Duty to Mitigate. Executive shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that Executive may receive from any other source.


(e)    Interaction with Other CIC Benefits. In the event that Executive would be
entitled to a greater level of CIC Benefits under the terms and conditions of a
severance plan or policy provided by the Company or its successor to other
Company employees being terminated in connection with or within 12 months
following a Change in Control but for the existence of this Agreement, Executive
shall be entitled to receive the greater of the CIC Benefits or the benefits
under such other agreement, subject to the applicable terms and conditions
thereof.


(f)    Waiver. No provision of this Agreement may be waived or discharged unless
the waiver or discharge is agreed to in writing and signed by the Executive and
by an authorized officer of the Company (other than Executive). No waiver by
either party of any breach of, or of compliance with, any condition or provision
of this Agreement by the other party shall be considered a waiver of any other
condition or provision or of the same condition or provision at another time.
(g)    Integration. This Agreement supersedes all prior or contemporaneous
agreements, whether written or oral, with respect to this Agreement; provided
that, for clarification purposes, this Agreement shall not affect any agreements
between the Company and Executive regarding intellectual property matters,
non-solicitation or non-competition restrictions or confidential information of
the Company.
(h)    Choice of Law and Venue. This Agreement is governed by, and will be
construed in accordance with, the Laws of the State of Washington, regardless of
the conflict of laws principles thereof that would require the application of
the Laws of another jurisdiction. Exclusive jurisdiction over and venue of any
suit arising out of or relating to this Agreement will be in the state and
federal courts of King County, Washington.
(i)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(j)    Code Section 409A. It is intended that each installment of the payments
and benefits provided for in this Agreements a separate “payment” for purposes
of Treasury Regulation Section 1.409A-2(b)(2)(i). For the avoidance of doubt, it
is intended that payments of the amounts set forth in this Agreement satisfy, to
the greatest extent possible, the exemptions from the application of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) (Section 409A
of the Code,



7.

--------------------------------------------------------------------------------



together, with any state law of similar effect, “Section 409A”) provided under
Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). However,
if the Company (or, if applicable, the successor entity thereto) determines that
the severance payments and benefits provided under this Agreement (the
“Agreement Payments”) constitute “deferred compensation” under Section 409A and
Executive is, on the date of his Separation from Service, a “specified employee”
of the Company or any successor entity thereto, as such term is defined in
Section 409A(a)(2)(B)(i) of the Code (a “Specified Employee”), then, solely to
the extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of the Severance Benefits described
in Section 4(b) shall be delayed as follows: on the earlier to occur of (i) the
date that is six months and one day after Executive’s Separation from Service or
(ii) the date of Executive’s death (such earlier date, the “Delayed Initial
Payment Date”), the Company (or the successor entity thereto, as applicable)
shall pay to Executive a lump sum amount equal to the applicable benefit that
Executive would otherwise have received through the Delayed Initial Payment Date
if the commencement of the payment of the benefit had not been so delayed
pursuant to this Section 9(j).
(k)    Legal Fees and Expenses. The parties shall each bear their own expenses,
legal fees and other fees incurred in connection with the execution of this
Agreement.
(l)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.


[Signature Page Follows]



8.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.




EXECUTIVE
 
 
/s/ Brian Swartz
Brian Swartz
 
 
Date: 4/25/2015
 
 



ZULILY, INC.
 
 
By: /s/ Colleen McKeown
Name: Colleen McKeown
Title: Senior Vice President, Human Resources
 
 
Date: 4/25/2015
 
 











--------------------------------------------------------------------------------

For Executive Age 40 or Older
Group Termination

EXHIBIT A
RELEASE AGREEMENT
In consideration of receiving certain benefits under my Change in Control and
Severance Agreement with zuliy, inc. (the “Company”) dated April 21, 2015 (the
“Agreement”), I have agreed to sign this Release. I understand that I am not
entitled to benefits under the Agreement unless I sign this Release.
I understand that this Release, together with the Agreement, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company that is
not expressly stated therein. Certain capitalized terms used in this Release are
defined in the Agreement.
I hereby confirm my obligations under my Confidential Information and Inventions
Agreement (or such similar form that I previously executed in connection with my
employment) with the Company.
Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its current and former directors, officers, executives,
shareholders, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to my signing this
Release (collectively, the “Released Claims”). The Released Claims include, but
are not limited to: (1) all claims arising out of or in any way related to my
employment with the Company or its affiliates, or the termination of that
employment; (2) all claims related to my compensation or benefits, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company or its affiliates; (3) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(4) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act of 1967 (as amended)
(“ADEA”), the federal Employee Retirement Income Security Act of 1974 (as
amended), and any of the laws of the State of Washington, including but not
limited to the Washington State Law Against Discrimination. Notwithstanding the
foregoing, the following are not included in the Released Claims (the “Excluded
Claims”): (1) any rights or claims for indemnification I may have pursuant to
any written indemnification agreement with the Company to which I am a party,
the charter or bylaws of the Company, or under applicable law; (2) any rights
related to vested securities of the Company that were granted to me during the
course of my employment with the Company or any shares of capital stock or other
securities of the Company that I purchased other than pursuant to a Company
stock option or stock plan; or (3) any rights which are not waivable as a matter
of law. In addition, nothing in this Release prevents me from filing,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, the Washington State Human
Rights Commission, or any other local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, against the Company, except that I hereby waive my right to any
monetary benefits in connection with any such claim, charge or proceeding. I
hereby represent and warrant that, other than the Excluded Claims, I am not
aware of any claims I have or might have against any of the Released Parties
that are not included in the Released Claims.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the Released Claims is in addition to

-1-

--------------------------------------------------------------------------------

For Executive Age 40 or Older
Group Termination

anything of value to which I was already entitled. I further acknowledge that I
have been advised by this writing, as required by the ADEA, that: (a) the
Released Claims do not apply to any rights or claims that arise after the date I
sign this Release; (b) I should consult with an attorney prior to signing this
Release (although I may choose voluntarily not to do so); (c) I have forty-five
(45) days to consider this Release (although I may choose to voluntarily sign it
sooner); (d) I have seven (7) days following the date I sign this Release to
revoke the Release by providing written notice to an officer of the Company; and
(e) the Release will not be effective until the date upon which the revocation
period has expired unexercised, which will be the eighth day after I sign this
Release (“Effective Date”).
I have received with this Release all of the information required by the ADEA,
including without limitation a detailed list of the job titles and ages of all
employees who were terminated in this group termination and the ages of all
employees of the Company in the same job classification or organizational unit
who were not terminated, along with information on the eligibility factors used
to select employees for the group termination and any time limits applicable to
this group termination program.
I acknowledge that I am familiar with the principle that a general release does
not extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him or her must
have materially affected his settlement with the debtor. I hereby expressly
waive and relinquish all rights and benefits under that section and any law of
any jurisdiction of similar effect with respect to my release of any claims
hereunder.
I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.
I hereby agree not to disparage the Company, or its officers, directors,
executives, shareholders or agents, in any manner likely to be harmful to its or
their business, business reputation, or personal reputation; provided, however,
that I will respond accurately and fully to any question, inquiry or request for
information when required by legal process.
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me, and I must not revoke it thereafter.
    
BRIAN SWARTZ
 
 
 
 
 
 
Date:
 
 
 




-2-

--------------------------------------------------------------------------------

For Executive Age 40 or Older
Individual Termination



EXHIBIT B
RELEASE AGREEMENT
In consideration of receiving certain benefits under my Change in Control and
Severance Agreement with zulily, inc. (the “Company”) dated April 21, 2015 (the
“Agreement”), I have agreed to sign this Release. I understand that I am not
entitled to benefits under the Agreement unless I sign this Release.
I understand that this Release, together with the Agreement, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company that is
not expressly stated therein. Certain capitalized terms used in this Release are
defined in the Agreement.
I hereby confirm my obligations under my Confidential Information and Inventions
Agreement (or such similar form that I previously executed in connection with my
employment) with the Company.
Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its current and former directors, officers, executives,
shareholders, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to my signing this
Release (collectively, the “Released Claims”). The Released Claims include, but
are not limited to: (1) all claims arising out of or in any way related to my
employment with the Company or its affiliates, or the termination of that
employment; (2) all claims related to my compensation or benefits, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company or its affiliates; (3) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(4) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act of 1967 (as amended)
(“ADEA”), the federal Executive Retirement Income Security Act of 1974 (as
amended), and any of the laws of the State of Washington, including but not
limited to the Washington State Law Against Discrimination. Notwithstanding the
foregoing, the following are not included in the Released Claims (the “Excluded
Claims”): (1) any rights or claims for indemnification I may have pursuant to
any written indemnification agreement with the Company to which I am a party,
the charter or bylaws of the Company, or under applicable law; (2) any rights
related to vested securities of the Company that were granted to me during the
course of my employment with the Company or any shares of capital stock or other
securities of the Company that I purchased other than pursuant to a Company
stock option or stock plan; or (3) any rights which are not waivable as a matter
of law. In addition, nothing in this Release prevents me from filing,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, the Washington State Human
Rights Commission, or any other local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, against the Company, except that I hereby waive my right to any
monetary benefits in connection with any such claim, charge or proceeding. I
hereby represent and warrant that, other than the Excluded Claims, I am not
aware of any claims I have or might have against any of the Released Parties
that are not included in the Released Claims.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the Released Claims is in addition to anything




--------------------------------------------------------------------------------

For Executive Age 40 or Older
Individual Termination



of value to which I was already entitled. I further acknowledge that I have been
advised by this writing, as required by the ADEA, that: (a) the Released Claims
do not apply to any rights or claims that arise after the date I sign this
Release; (b) I should consult with an attorney prior to signing this Release
(although I may choose voluntarily not to do so); (c) I have twenty-one (21)
days to consider this Release (although I may choose to voluntarily sign it
sooner); (d) I have seven (7) days following the date I sign this Release to
revoke the Release by providing written notice to an officer of the Company; and
(e) the Release will not be effective until the date upon which the revocation
period has expired unexercised, which will be the eighth day after I sign this
Release (“Effective Date”).
I acknowledge that I am familiar with the principle that a general release does
not extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him or her must
have materially affected his settlement with the debtor. I hereby expressly
waive and relinquish all rights and benefits under that section and any law of
any jurisdiction of similar effect with respect to my release of any claims
hereunder.
I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.
I hereby agree not to disparage the Company, or its officers, directors,
executives, shareholders or agents, in any manner likely to be harmful to its or
their business, business reputation, or personal reputation; provided, however,
that I will respond accurately and fully to any question, inquiry or request for
information when required by legal process.
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me, and I must not revoke it thereafter.
BRIAN SWARTZ
 
 
 
 
 
 
Date:
 
 
 






-2-